Citation Nr: 1126601	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  08-00 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1961 to July 1963.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of service connection for bilateral hearing loss, a left shoulder disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's tinnitus is related to his period of active service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, such as tinnitus, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

The Veteran asserts service connection for tinnitus on the basis that he developed the condition due to an in-service injury when he fell off a ladder.  The Veteran reports that the condition has been chronic since service.  

Service treatment records confirm that the Veteran slipped and fell off a ladder in March 1962.  He reported symptoms of dizziness, nausea, and headache and was treated for a brain concussion.  

The Veteran is indeed competent to testify as to the observable aspects of tinnitus. Tinnitus is a diagnosis based on purely subjective complaints.  Therefore, the Board may accept his statements in this regard as to presence and continuity of symptomatology.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore finds that the Veteran's statements concerning the presence and 1962 date of onset of his tinnitus to be credible, thereby providing highly probative evidence in support of his claim.

In light of the Veteran's credible account of having tinnitus since falling from a ladder and suffering a brain concussion during service, and resolving doubt in the Veteran's favor, the Board finds that the tinnitus had its onset as a result of the Veteran's period of active service.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the issue will be resolved in favor of the Veteran.  Ashley v. Brown, 6 Vet. App. 52 (1993); Massey v. Brown, 7 Vet. App. 204 (1994). 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  The competent evidence of record shows that the Veteran's tinnitus has been constant since a head injury incurred during his active service.  Therefore, the Board concludes that tinnitus was incurred in service.  Accordingly, the Board finds that the evidence shows that it is at least as likely as not that tinnitus was incurred in service and the Veteran's claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran claims that he developed arthritis of the lumbar segment of the spine, arthritis of the left shoulder, and bilateral hearing lossas the result of an accident, in which he fell off a ladder during military service.  Before addressing these claims on appeal, the Board finds that additional development is required.  

In reviewing the claims file, the service treatment records confirm that in March 1962 while climbing a ladder, the Veteran sustained a laceration to the scalp and a brain concussion when he slipped and hit his head on a bulk head.  

The Veteran has not been afforded a VA examination of the claimed disabilities.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, supra.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, supra.

In considering his post-service treatment for his arthritis, the Veteran submitted private medical records along with his claim for benefits that show he received treatment for degenerative disc disease of the lumbar spine as well as degenerative arthritis of the lumbar spine and left shoulder in February 2004 and October 2006.  

Although the March 1962 in-service clinical report and subsequent military records of treatment do not show any contemporaneous treatment specifically for either the left shoulder or the back, the Veteran is competent even as a layman to report the onset of pain and other symptoms associated with his arthritic disabilities.  This requires only his personal knowledge, not medical expertise, as it comes to him through his senses.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Turning to the Veteran's hearing loss, the service treatment records also do not show any treatment for this disability, including in March 1962.  His hearing was normal to whispered voice at 15 feet at both his July 1961 enlistment and his July 1963 separation examinations.  Furthermore, there are no post-service medical records that pertain to hearing loss. 

Nevertheless, as referred to above, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). See, too, Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  However, the extent of his claimed hearing loss remains uncertain in terms of whether it satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual disability for VA compensation purposes.  

Towards assisting the Veteran in trying to establish this alleged cause-and-effect correlation regarding his claimed disabilities, VA examinations and opinions are needed.  38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Before an examination is scheduled, the RO/AMC should attempt to obtain private medical records that may be relevant to the claims.  A February 2004 private medical record reflects that the Veteran initially reported a 2 week history of back pain that had its onset after lifting a box.  In reporting his medical history, he stated that he received treatment for chronic back syndrome with a history of herniated disc with left radiculopathy in 1994.  The clinical records associated with this 1994 treatment should be obtained with help from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any additional treatment for his claimed disabilities.  If he has, and the records are not already on file, obtain them.  If possible, obtain the clinical records associated with his 1994 treatment for chronic back syndrome and herniated disc with left radiculopathy and associate with the claims file for consideration in this appeal.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify him of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Schedule the Veteran for a VA examination of the joints.  All indicated studies must be conducted.  The examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left shoulder disability is related to his period of active service, and specifically, whether it is related to a March 1962 injury from a fall off a ladder.  In this regard, the examiner should consider the Veteran's statements regarding the in-service injuries; the Veteran's statements of symptoms in service; and the Veteran's statements of continuous symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23.  The claims file should be made available to, and should be reviewed by, the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  The rationale for the opinion must be provided. 

3.  Schedule the Veteran for a VA examination of the spine.  All indicated studies must be conducted.  The examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine disability is related to his period of active service, and specifically, whether it is related to a March 1962 injury from a fall off a ladder.  In this regard, the examiner should consider the Veteran's statements regarding the in-service injuries; the Veteran's statements of symptoms in service; and the Veteran's statements of continuous symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23.  The claims file should be made available to, and should be reviewed by, the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  The rationale for the opinion must be provided. 

4.  Schedule the Veteran for a VA audiological examination.  All indicated studies must be conducted.  The examiner should determine whether the Veteran has sufficient hearing loss according to the requirements of 38 C.F.R. § 3.385 to be considered an actual disability by VA standards.  If it is determined that the Veteran has hearing loss by VA standards, the examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his period of active service, and specifically, whether it is related to a March 1962 injury from a fall off a ladder.  In this regard, the examiner should consider the Veteran's statements regarding the in-service injuries; the Veteran's statements of symptoms in service; and the Veteran's statements of continuous symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23.  The claims file should be made available to, and should be reviewed by, the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  The rationale for the opinion must be provided. 

5.  Then, review the Veteran's claims file and ensure that the foregoing development action has been completed and that no other notification or development action, in addition to that directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  Finally, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claims.  38 C.F.R. § 3.655.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).









